                                          Case 5:18-cv-05211-LHK Document 120 Filed 01/13/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     EDWARD R MONFORT,                                    Case No. 18-CV-05211-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER DISMISSING CASE AND
                                                                                              DENYING STIPULATION AS MOOT
                                  14             v.
                                                                                              Re: Dkt. No. 118
                                  15     ADOMANI, et al.,
                                  16                    Defendants.
                                  17

                                  18          On November 25, 2019, the Court granted summary judgment in favor of Defendants as to

                                  19   all of Plaintiff’s claims. ECF No. 107. On January 13, 2020, the parties stipulated to a dismissal

                                  20   without prejudice of all of Defendant Adomani’s counterclaims. ECF No. 118. The parties state

                                  21   that they will stipulate to a dismissal with prejudice of Adomani’s counterclaims after the

                                  22   settlement is fully effectuated. Id. Accordingly, the Court dismisses without prejudice all of

                                  23   Defendant Adomani’s counterclaims. The Court hereby also vacates the January 23, 2020 pretrial

                                  24   conferences and the February 3, 2020 trial.

                                  25          The Court retains jurisdiction to enforce the terms of any settlement. Kokkonen v.

                                  26   Guardian Life Ins. Co. of America, 511 U.S. 375 (1994). The Clerk shall close the file; this is an

                                  27   administrative procedure that does not affect the rights of the parties.

                                  28                                                      1
                                       Case No. 18-CV-05211-LHK
                                       ORDER DISMISSING CASE AND DENYING STIPULATION AS MOOT
                                         Case 5:18-cv-05211-LHK Document 120 Filed 01/13/20 Page 2 of 2




                                   1         Accordingly, the parties’ stipulation, ECF No. 118, is DENIED as moot.

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: January 13, 2020

                                   5                                               ______________________________________
                                                                                   LUCY H. KOH
                                   6                                               United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                2
                                       Case No. 18-CV-05211-LHK
                                       ORDER DISMISSING CASE AND DENYING STIPULATION AS MOOT
